MILLIKEN, Judge.
This is an appeal from a judgment in an RCr 11.42 proceeding whereby the court refused to vacate appellant’s 1958 conviction for rape. A previous such motion was denied in March 1965 and no appeal was taken to this Court from that judgment. The present RCr 11.42 proceeding was filed in December 1965 in which the same relief was asked again for the same generic reasons.
RCr 11.42 declares in pertinent part, “ * * * Final disposition of the motion shall conclude all issues that could reasonably have been presented in the same proceeding * * The courts are not required to entertain a second or successive motion for similar relief from the same prisoner. Tipton v. Commonwealth, Ky., 398 S.W.2d 493 (1966).
The judgment is affirmed.